Citation Nr: 1739627	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  12-08 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating for individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Army from September 1974 to September 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran testified before the undersigned Veterans Law Judge in a Travel Board hearing in April 2013.  A transcript of the hearing is associated with the claims file.

This issue was previously before the Board in July 2014 and remanded for additional development.


FINDING OF FACT

In an August 2014 letter, the RO asked the Veteran to clarify his work history, particularly since June 2010, to include a statement as to his current employment status, and to submit evidence (e.g., pay stubs, W2 Forms, tax returns, letters from employers, etc.) documenting marginal employment, if any, due to his service-connected disability.  More than a year has lapsed since the request, and neither the Veteran nor his representative has submitted the requested information.


CONCLUSION OF LAW

By failing to submit requesting information needed to properly adjudicate his claim for entitlement to TDIU, the Veteran has abandoned such claim, and his appeal in this matter must also be considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2016); 38 C.F.R. § 3.158(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's June 2010 Application for Increased Compensation Based on Unemployability, notes that he is unable to work due to his residuals of gastrectomy and he last worked full time on January 30, 2010 as a machine operator at American Lighting.  However, at the April 2013 Board hearing, the Veteran testified that he was working part-time, 28 to 32 hours per week, earning a salary of $16,000 to $17,000 per year.  He testified that his service-connected postgastrectomy status, dumping syndrome had caused him problems at work and he was almost fired because of it.  He felt he was going to be unable to work.  See hearing transcript, pp. 2-7.  At his October 2014 VA examination, the Veteran reports he is unable to do physical labor as lifting can lead to diarrhea and dumping.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

A Veteran who is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  TDIU may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's particular circumstances.  See Todd v. McDonald, 27 Vet. App. 79 (2014); see also Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in determining whether an individual is unable to follow a substantially gainful occupation, VA must consider a number of factors, including the veteran's level of education, special training, and previous work experience, but not his or her age or any impairment caused by non-service connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Additionally, consideration may be given to the frequency and duration of periods of incapacity or time lost from work due to disability, the Veteran's employment history and current employment status, and the veteran's annual income from employment, if any.  See Hatlestad, 1 Vet. App. 164   (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  For purposes of determining whether a claimant is entitled to a TDIU, marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may also be held to exist, on a facts found basis (including but not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Id.  Consideration shall be giving in all claims to the nature of the employment and the reason for termination.  Id. 

Service connection is in effect for postgastrectomy status dumping syndrome with an evaluation of 60 percent.  Therefore, the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) have been met.  

However, as the Veteran testified that he was working part-time, the Board determined additional information was needed.  Pursuant to the July 2014 remand directives, in an August 2014 letter, the RO asked the Veteran to clarify his work history, particularly since June 2010, to include a statement as to his current employment status.  The August 2014 letter also asked the Veteran to submit evidence (e.g., pay stubs, W2 Forms, tax returns, letters from employers, etc.) documenting marginal employment, if any, due to his service-connected disability.  It has been over one year since this request and to date, neither the Veteran nor his representative has submitted the requested information. 

Further, a July 2013 VA treatment record shows that the Veteran worked part-time at Walmart for 18 months.  VA treatment records from October 2013 to August 2014 show that the Veteran worked overnight at Wegmans stocking shelves five nights per week from 11 pm to 7 am.

The Board acknowledges that the Veteran attended a VA examination in October 2014.  However, the Veteran has not provided the requested information regarding his employment which is necessary for VA to adjudicate his claim of entitlement to TDIU.  Accordingly, the Board is presented with a less-than-complete evidentiary picture, made so by the Veteran's failure to cooperate.  In such circumstances, proper adjudication on the merits is not possible.  The governing regulation in this situation, 38 C.F.R. § 3.158(a), is clear and unambiguous, and mandates that the claim will be considered abandoned.  See Hurd v. West, 13 Vet. App. 449, 452 (2000) (when the RO requests additional evidence and the appellant does not respond within one year, the claim is considered abandoned under 38 C.F.R. § 3.158); Wamhoff v. Brown, 8 Vet. App. 517, 521-22 (1996) (when an appellant does not furnish the requested evidence within the specified one year of the request, the RO is required, by VA regulations, to consider the claim abandoned).  Notably, the Court has held that even if an appellate is ignorant of the abandonment provisions of 38 C.F.R. § 3.158(a), VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations.  See Jernigan v. Shinseki, 25 Vet. App. 220, 229-30 (2012).

Hence, the Board has no recourse but to conclude that because of his failure to cooperate the Veteran has abandoned his claim for entitlement to TDIU.  As such, the Board finds that the appeal must be denied. 


ORDER

Entitlement to TDIU is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


